DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               J.W., The Father,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                    LITEM PROGRAM,
                        Appellees.

                                No. 4D18-3316

                           [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Yael Gamm, Judge; L.T. Case No. 18-1694 CJ DP.

   Lori D. Shelby, Fort Lauderdale, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for Department of Children
and Families.

   Nancy Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Fort
Lauderdale, and Thomasina Moore, Statewide Director Guardian Ad Litem
Office, Tallahassee for Guardian Ad Litem Program.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.